            Case 2:19-cv-00644-RAJ-BAT Document 68 Filed 05/06/20 Page 1 of 2



 1

 2

 3

 4
                            IN THE UNITED STATES DISTRICT COURT
 5                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     TELECOMMUNICATION SYSTEMS, INC.,
 7
                                       Plaintiff,
 8
            v.                                            Case Nos. 2:19-cv-00336-RAJ-BAT;
 9                                                        2:19-cv-00644-RAJ-BAT
     LYNNE HOUSERMAN and MOTOROLA
     SOLUTIONS, INC.,
10
                                                          ORDER REGARDING THE
11                                                        PRODUCTION OF ESI
                                Defendants.
     ______________________________________
12
     LYNNE HOUSERMAN,
13
                                       Plaintiff,
14
            v.
15
     COMTECH TELECOMMUNICATIONS
     CORPORATION, FRED KORNBERG, AND
16
     MICHAEL D. PORCELAIN,
17                                     Defendants.
18
            The Court consolidated discovery in these actions. See 2:19-cv-00336-RAJ-BAT Dkt. 32;
19
     2:19-cv-00644-RAJ-BAT Dkt. 30. Pursuant to the stipulation and agreement of the parties (see
20
     2:19-cv-00336-RAJ-BAT Dkt. 56; 2:19-cv-00644-RAJ-BAT Dkt. 67), it is hereby ORDERED
21
     that the production of electronically stored information (“ESI”) responsive to currently-
22
     outstanding discovery requests shall proceed as follows:
23



     ERROR! NO TEXT OF SPECIFIED STYLE
     IN DOCUMENT. - 1
          Case 2:19-cv-00644-RAJ-BAT Document 68 Filed 05/06/20 Page 2 of 2



 1           a. May 6, 2020 Production. By May 6, 2020, Comtech shall substantially complete
                its production of all responsive, non-privileged ESI from the Comtech custodial
 2              files of Mr. Kornberg.

 3           b. May 22, 2020 Production. By May 22, 2020, Comtech shall substantially
                complete the production of all responsive, non-privileged ESI. Comtech’s
 4              production of ESI by this date shall include ESI from the personal files, accounts,
                and devices of Mr. Kornberg and Mr. Porcelain (including text messages, chat
 5              messages, and social media messages), with the exception of data collected from
                the cellphones of Mr. Kornberg and Mr. Porcelain, which is addressed below.
 6
             c. June 9, 2020 Production. By June 9, 2020, Comtech shall substantially
 7              complete the production of all responsive, non-privileged ESI collected from the
                personal and/or Comtech-issued cellphones of Mr. Kornberg and Mr. Porcelain,
 8              including, without limitation, text messages, chat messages, and social media
                messages as well as its production of Comtech’s responsive ESI from agreed-
 9              upon non-custodial sources. Also by June 9, 2020, and on a reciprocal basis, MSI
                and Houserman shall substantially complete their production of all responsive,
10              non-privileged ESI.

11        DATED this 5th day of May, 2020.

12

13                                                    A
                                                      BRIAN A. TSUCHIDA
                                                      Chief United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23



     ERROR! NO TEXT OF SPECIFIED STYLE
     IN DOCUMENT. - 2
